In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from (1) an order of the Supreme Court, Queens County, dated August 18, 1976, which denied their motion to (a) transfer the action from the Civil Court of the City of New York to the Supreme Court and (b) serve an amended complaint, and did so without prejudice to renew upon proper papers and (2) an order of the same court, dated June 28, 1977, *712which granted reconsideration of a prior motion to reargue the order dated August 18, 1976 and, upon reconsideration, denied the motion. Appeal from the order dated June 28, 1977 dismissed, without costs or disbursements. No appeal lies from an order which, upon reconsideration, denies a motion for reargument. Order dated August 18, 1976 affirmed, without costs or disbursements. In our view, the Special Term did not abuse its discretion in denying plaintiffs’ motion without prejudice to its renewal upon proper papers. Martuscello, J. P., Suozzi, Rabin and Hawkins, JJ., concur.